PER CURIAM.
The appellant was convicted and sentenced on the following charges: Count I: Sexual battery with a firearm, in violation of Section 794.011(2), Florida Statutes (1989) — sentenced to 25 years; Count II: Unlawful possession of a firearm while engaged in a criminal offense, in violation of Section 790.07, Florida Statutes (1989)— sentenced to 5 years; and Count III: Aggravated assault, in violation of Section 784.021(l)(a), Florida Statutes (1989) — sentenced to 15 years.
We find that the trial court erred in convicting and sentencing the defendant to both possession of a firearm in commission of a felony and aggravated assault with a firearm where the use of a firearm in the commission of a felony conviction encompasses solely the same assault with the gun. Cleveland v. State, 587 So.2d 1145 (Fla.1991). Therefore, the convictions and sentences for unlawful possession of a firearm while engaged in a criminal offense, be and the same are hereby reversed and vacated. The remaining convictions and sentences are affirmed.
Affirmed as amended.